Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “148” at least in Figure 8 has been used to designate both the poppet and what appears to be a housing feature.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: At least paragraphs [092-093] discuss an “operating pressure”. While in some industry sectors this is indeed an acceptable term, in this case the use introduces an indefiniteness issue because it is unclear whether Applicant intends to describe a method of use (employing the valve at the claimed pressure) or a design constraint (that is, an intended allowable operating pressure). See the 35 USC §112 rejection, below.
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  line 4 recites “sealing engage”. Line 4 further recites “the spring”, while line 6 recites “a spring. It is believed that the verbiage has merely been transposed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites an “operating pressure”. While in some industry sectors, this is indeed an acceptable term, in this case the use introduces an indefiniteness issue with the scope of the claim because it is unclear whether Applicant intends to describe a method of use (employing the valve at the claimed pressure) or a design constraint (that is, an intended allowable operating pressure). For the purpose of examination, the claim will be read as reciting an “allowable operating pressure”.


NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 3 and 7 – 10, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Roden (2014/0261848) in view of Miller (9,546,897), and further in view of Johanson et al (4,535,808).

Regarding Claim 1, Roden teaches (Figs 1 and 3) an assembly with “a tank tee body including a tank tee inlet (300), a tank tee outlet (220) and a tank tee passageway (see arrows) therebetween; 
Roden does not teach a through-hole structure between an inlet and outlet.
While Roden does teach an inlet (300) with a check valve (500; see also para [0036]), Roden does not discuss specific details of the structure of the valve or retention feature.
Miller (Fig 4) teaches a tank tee with an inlet (40), an outlet (42) and a through-hole structure (between 30 and 34) in between.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Roden to include an opposed inlet and outlet in order to yield the predictable result of allowing modular expansion as taught by Miller (col 2, ll 8-14 and Fig 6).
Johanson teaches (Figs 1-4, 6 and 7) an annular flange (30) disposed on a peripheral surface of a passageway (between 26, 28); a poppet valve assembly disposed in the  passageway (see Fig 1), the poppet valve assembly comprising a poppet (14) and a guide (18), the guide being rigidly secured within passageway (as in Fig 1), the guide comprising a guide base (52), the guide base comprising an outside diameter (56, 60) that is larger than an inside diameter of the annular flange (30)”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to simply substitute the check valve and retention structure of Johanson for the generic check valve of Roden, thus providing a check valve feature that allows desirable operational characteristics and ease of repair while also limiting malfunctions as taught by Johanson (col 1, ll 38-42).
Note that the combination of Roden, Miller and Johanson necessarily results in a tank tee structure where the poppet valve of Johanson would be in a thread-free inlet passageway (of Roden) between a flange (of Johanson) and through-hole (of Miller).

The device of the combination further teaches an assembly in which:

Regarding Claim 2, there is “an annular groove (Johanson, 38) disposed in the peripheral surface of the tank tee passageway (Roden, 300) downstream of the annular flange (Johanson, 30); and the guide (18) further comprising support arms (52, at 60) extending upwards from a peripheral portion of a downstream side of the guide base (56, 60), the support arms comprising arcuate tabs (56) disposed on distal ends of the support arms (52), the tabs sized to fit within the annular groove (38) to rigidly secure the guide within the tank tee passageway (Roden, 300).”

Regarding Claim 3, “the guide base (Johanson, 56, 60) has an outside diameter that is at least 75 percent of the inside diameter of the tank tee passageway (Roden, 300).”
See Johanson at least at Figure 1. Note that features 60 extend almost to the passage wall, which would at least suggest to a person of ordinary skill that features 60 should exceed 75 percent, or three-quarters, of the diameter of the passageway.

Regarding Claim 7, the device of the combination teaches the use of a plurality of opposing through holes, for example at Figure 6 of Miller. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device of the combination with a plurality of opposing through holes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378. Please note that in the instant application, paragraph [007], Applicant has not disclosed the claimed limitations, much less discussed any criticality for same. Such a feature could be useful to allow attachment of further flow lines or devices as a simple matter of design choice depending on the intended application, for example.

Regarding Claim 8, “the distance between the poppet valve assembly (that is, Johanson, within the housing of Roden, hereinafter “of Johanson”) and the at least one through- hole structure (either of Roden or Miller; for example paras [0032], claim 18 and the pictures of the invention of Roden at Fig 10 versus Fig 3) is less than 4 inches (none of the devices depict an inlet of as much as 4 inches); and the tank tee passageway (Roden, 300) is free of any threaded connections between the poppet valve assembly (of Johanson) and the at least one through-hole structure (Miller, between 30 and 34).”

Regarding Claim 9 as best understood, “the poppet valve assembly (of Johanson) has an [allowable] operating pressure of at least 50 pounds per square inch.”
Note that Roden discusses and depicts the device built to the ¾” or 1” standard in stainless steel, which far exceeds a 50psi allowable operating pressure. 
Note, too, that operating pressure is a mere matter of design choice. It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the poppet valve of Roden in view of Miller and Johanson to the desired needs of the tank system, including a pressure of 50 psig, in order to insure safe and reliable installation.
Attention is drawn to the fact that Applicant discusses a snap-fit (para [0147]), much as Johanson does (col 5, ll 5-10). While Johanson discusses use in low pressure systems, Johanson is silent as to the definition of “low pressure” and is also silent as to the desired design pressure of the valve. A high design pressure is often chosen for safety in situations where other system devices fail, as is notoriously well known in the art.

Regarding Claim 10, “the annular flange (Johanson, 30) includes a poppet valve seat (32) on a downstream side of the annular flange, the poppet valve seat (32) sealingly engaging with the poppet disk (14) when the poppet is in its closed position (as in Fig 1).”

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roden (2014/0261848) in view of Miller (9,546,897), and further in view of Johanson et al (4,535,808), and further in view of Oh (2005/0269544).

Regarding Claim 11, there is “a ball valve assembly (see for example Miller Fig 6, feature 48) including: a valve body including a valve inlet (at 42, top), a valve outlet (at 42, bottom) and a valve passageway therebetween (inherent), a ball element disposed within the valve passageway (inherent in a ball valve)”.
Roden as modified by Miller does not discuss specifics of valve construction.
Oh teaches (Fig 1) a ball valve seat (16) and a ball element (14) disposed in a valve passageway (that is, within 20) between an inlet (the threaded connection at 22) and an outlet (the threaded connection at 24), where the valve inlet is in threaded engagement (see Fig 1, between features 20 and 22) of an upstream outlet of a body (that is, feature 22 is read as the outlet of the feature or body to which it is attached), which urges the ball valve seat (16) into sealing engagement against the ball element (14).”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to simply substitute the ball valve construction of Oh for the generic construction of Miller in order to achieve the expected result allowing control of flow through the device with minimal actuation effort, thus reducing actuator cost or operator fatigue.

Allowable Subject Matter
Claims 4 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 – 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753